DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           SAMMY LEE GIBBS,
                              Appellant,

                                      v.

                                 D.L. STINE,
                                  Appellee.

                                No. 4D15-2934

                           [September 24, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward Artau, Judge; L.T. Case No. 2015CA006642.

   Sammy Lee Gibbs, South Bay, pro se.

   No brief filed on behalf of appellee.

PER CURIAM.

   This petition for writ of certiorari is redesignated as a final appeal of
the circuit court’s order dismissing the habeas corpus petition filed by
Sammy Lee Gibbs. Whisner v. Moore, 825 So. 2d 420 (Fla. 1st DCA
2002). We treat the petition as the initial brief and summarily affirm.
Fla. R. App. P. 9.315(a); Rafael v. Crews, 154 So. 3d 505 (Fla. 4th DCA
2015).

   Affirmed.

CIKLIN, C.J., MAY and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.